United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3338
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa
Will Dixon,                              *
                                         *    [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                           Submitted: June 28, 2002

                               Filed: August 28, 2002
                                    ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Will Dixon appeals from the final judgment entered in the District Court1 for
the Southern District of Iowa after he pleaded guilty to being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced Dixon
to 27 months imprisonment and 3 years supervised release. His counsel has moved
to withdraw, filing a brief pursuant to Anders v. California, 386 U.S. 738 (1967). For



      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
reversal, counsel argues that the district court should not have given Dixon a 4-level
enhancement for possessing firearms in connection with another felony offense.

      We conclude that the district court did not clearly err. See United States v.
Chavarria-Cabrera, 272 F.3d 1049, 1050 (8th Cir. 2001) (standard of review). The
undisputed evidence was that Dixon was involved in drug trafficking, items
indicating drug activity were discovered at Dixon’s residence, and firearms were
located in the same room as drugs and drug paraphernalia. See United States v.
Linson, 276 F.3d 1017, 1018-19 (8th Cir. 2002).

      Having found no nonfrivolous issues following our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we grant counsel’s
motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-